Citation Nr: 0019020
Decision Date: 07/20/00	Archive Date: 09/08/00

DOCKET NO. 94-27 036               DATE JUL 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a psychiatric disorder, on a
direct basis and as secondary to the service-connected residuals of
a left sciatic nerve injury.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and S.B. 

ATTORNEY FOR THE BOARD 

David T. Cherry, Associate Counsel

INTRODUCTION

The appellant had active duty for training from July 11, 1992, to
July 25, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1995 rating decision of the Philadelphia,
Pennsylvania, Department of Veterans Affairs (VA) Regional Office
and Insurance Center (RO&IC).

In the February 1995 rating decision, service connection was denied
for a psychiatric disorder, both on a direct basis and as secondary
to the service- connected residuals of a left sciatic nerve injury.
In the April 1996 statement of the case, it was noted that service
connection for the psychiatric disorder had been denied on both
bases. At her July 1996 hearing, the veteran testified that her
psychiatric disorder began immediately after receiving a penicillin
shot on July 20, 1992, during active duty for training, which
resulted in the service-connected residuals of a left sciatic nerve
injury. July 1996 Hearing Transcript at 3-5. She was on active duty
for training until July 25, 1992. Therefore, she is claiming
service connection for the psychiatric disorder on two separate
theories of entitlement: (1) on a direct basis, and (2) as
secondary to the service-connected residuals of a left sciatic
nerve injury. Accordingly, the issue is as stated on the title
page.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The weight of the competent and probative medical evidence shows
that the veteran's psychiatric disorder did not begin during active
duty for training in July 1992 and that it was not caused or
permanently worsened by her sen,ice-connected residuals of a left
sciatic nerve injury. 

_ 2 -

CONCLUSIONS OF LAW

1. The veteran's psychiatric disorder was not incurred in or
aggravated by service. 38 U.S.C.A. 101, 1110, 5107 (West 1991); 38
C.F.R. 3.1, 3.6, 3.303 (1999).

2. The psychiatric disorder is not proximately due to or the result
of service- connected residuals of a left sciatic nerve injury. 38
U.S.C.A. 1110, 5107(a) (West 1991); 38 C.F.R. 3.310(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active duty for training from July 1, 1992, to July
25, 1992. On July 20, 1992, she experienced pain in the left leg,
left buttock, and lower back after receiving a penicillin
injection. The diagnosis was causalgia. She was hospitalized from
July 24, 1992, to August 4, 1992. There were no complaints or
treatment of depression or other psychiatric symptomatology. The
discharge diagnosis was resolving sciatic neuritis of the left leg
and medial hamstring tendonitis, status post left buttock
penicillin injection on July 20, 1992.

In a June 1993 rating decision, service connection was granted for
a left sciatic residual trauma (causalgia) and a 20 percent
disability rating under Diagnostic Code 8520 (paralysis of the
sciatic nerve) was assigned, effective July 26, 1992.

In July 1993, the Social Security Administration (SSA) determined
that the veteran was not disabled within the meaning of the
applicable law and was not entitled to Social Security disability
benefits. SSA noted that the veteran's primary disability was a
history of left sciatic neuropathy and that there was no secondary
diagnosis. In August 1993, the denial of Social Security disability
benefits was affirmed. It

- 3 -

was noted that the veteran's primary diagnosis was left sciatic
neuropathy and that her secondary diagnosis was headaches.

VA medical records reflect that in October 1993 the veteran was
taking Elavil for pain. In a December 5, 1993, statement, a VA
doctor indicated that the veteran should be evaluated for
depression manifested by tearfulness, discouragement, degradation
and hopelessness. It was noted that the veteran also had a chronic
pain syndrome. The doctor indicated that her past medical history
included sciatica and that she was unable to stay in the reserves
or work at United Parcel Service (UPS) because of that disability.
It was noted that the veteran felt devalued, and she described the
classic symptoms of depression: anorexia, insomnia, and low energy
level. It was also noted that she was in constant pain.

A December 6, 1993, VA treatment record reflects that since Fall
1992 the veteran had been disabled by severe radiating pain
secondary to an injection of penicillin. It was noted that she was
significantly depressed because of not only the pain, which had not
been remitted with any medical treatment, but also the minimal
compensation from the United States Army. It was indicated that her
symptoms included crying spells and discouragement, but no suicidal
ideation.

VA treatment records show that on January 6, 1994, the veteran
underwent a mental hygiene clinic intake evaluation. She reported
that, since receiving the penicillin shot in service, she had
experienced feelings of hopelessness and loss, a 40-pound weight
gain, some difficulty sleeping, and crying spells. She reported
that she was unable to work due to medical problems and mobility
limitations. A social worker noted that, due to difficulty with
ambulation, the veteran experienced limitations in physical
activities, which contributed to feelings of hopelessness. An
adjustment disorder with a depressed mood was diagnosed. On January
25, 1994, the veteran appeared depressed.

At a February 1994 hearing held at the RO before a hearing officer
on another issue previously on appeal, the veteran testified that
her sciatic nerve injury caused her depression. February 1994
Hearing Transcript.

4 - 

VA treatment records reveal that the veteran was treated for
psychiatric symptomatology from February 1994 to May 1994. In
January 1991 it was noted that she tended to be preoccupied with
physical health and past achievements, which was reinforced by
family members.

A private medical report of August 1994 from S.M., M.D., reflects
that the veteran had recently undergone electrodiagnostic studies
and neurological examination. The veteran reported that an MRI of
the lumbar spine had been performed and was normal. On examination
she was noted to continue to have significant gait difficulties;
however, Dr. M stated that he was unable to make an absolute
determination as to why the veteran was weak as she had normal
reflexes and normal position and vibratory sense. Electromyography
and nerve conduction studies involving both lower extremities were
normal except that left S1 nerve root stimulation demonstrated
definite abnormality compared with the right, noted to be evidence
of S1 sciatic neuropathy. Dr. M. stated that he was puzzled at the
veteran's diagnosis and that he wanted to see additional medical
records.

In a September 1994 statement submitted to SSA, the veteran
indicated that she had been taking "Elevil" since August 1992 for
her depression and pain. In March 1995, an administrative law judge
(ALJ) with SSA upheld the initial determination that the veteran
was not disabled within the meaning of the applicable law and was
not entitled to Social Security disability benefits. It was noted
that, although the veteran was treated in January 1994 for feelings
of depression, there was no severe mental impairment.

In an April 1996 statement, a VA psychiatrist noted that the
veteran was evaluated on January 6, 1994, and that the diagnosis
was adjustment disorder with depressed mood. It was also noted that
she walked with a cane and that sitting for a long time was
painful. VA treatment records reflect that the veteran was treated
for psychiatric symptomatology from April 1996 to July 1996.

5 -

At a July 1996 hearing held at the RO&IC before a hearing officer,
the veteran testified that her psychiatric disorder began
immediately after receiving the penicillin shot during active duty
for training. The veteran said that her VA psychiatrist had related
to her adjustment disorder with depressed mood to the service-
connected residuals of a sciatic nerve injury. The representative
claimed that a VA social worker had also said that there was a
relationship between the two disorders. July 1996 Hearing
Transcript.

VA medical records show that the veteran was treated for depression
from September 1996 to November 1997. In August 1997, it was noted
that the depression was well controlled with Prozac.

In January 1998, the Board remanded the claim for further
development, to include having the veteran submit any medical
evidence of a relationship between her psychiatric disorder and her
service-connected residuals of a left sciatic nerve injury and
having her undergo a VA psychiatric examination. In March 1998, the
RO wrote to the veteran asking her to identify or submit any
medical evidence relating her psychiatric disorder to her service-
connected residuals of a left sciatic nerve injury; she did not
respond.

In March 1998, the veteran was afforded a VA psychiatric
examination. She reported that her chief complaint was suicidal
thoughts, which began sometime in 1992 and were accompanied by
other symptoms of depression such as feeling worthless and useless,
loss of interest in most activities, insomnia, and major weight
fluctuations. It was noted that the apparent precipitating cause
for the depression was having to leave the service in August 1992
because of sciatic nerve damage secondary to a penicillin shot. It
was also noted that a contributing factor to the depression was
that the veteran thought her friends did not want to be around her
anymore because she used a cane. The examiner noted that this was
probably not the case and that it was projection by the veteran. It
was also indicated that the veteran had suicidal thoughts but had
not made any attempts. The examiner noted that there had been a
major improvement in the veteran's symptoms since 1993 and that her
suicidal thinking was less frequent, occurred only about twice a
week, and

- 6 -

appeared to be very brief It was noted that there was no evidence
of psychosis except for the veteran reporting that she had some
borderline perceptual disturbances initially, which she had not had
in the past eight months.

Mental status examination revealed that she was friendly and
cooperative and had a good range of affect. She had some trouble
connecting what appeared to be precipitating factors in her
depression. She made a connection, but with difficulty, between the
various losses, such as loss of income and the perceived loss of
friends, and the onset of her illness. There was no evidence of
psychotic processes or delusions. Her thinking was goal-oriented
and organized and she was alert and oriented.

The diagnosis was dysthymic disorder in partial remission. A Global
Assessment of Functioning-(GAF) score of 55 was assigned. The
impression was that the veteran had made a substantial, but
incomplete, recovery from her depressive illness, which started
sometime in 1992. Specifically, she had problems with a social life
and self-esteem. However, she was doing well school, planned to go
to work, and her weight had stabilized. It was noted that her
psychiatric disorder, which was initially described as an
adjustment disorder, had continued long enough to justify a
diagnosis of dysthymic disorder.

VA medical records show that the veteran was treated for depression
from April to August 1998. In April 1998, the veteran reported no
suicidal ideation, and it was noted that her depression was well
controlled. In June 1998, there was no reported suicidal ideation.
Sleep, appetite and mood were all good, and it was noted that,
other than job stressors, the veteran was doing well. In August
1998 she indicated that she felt stable enough to discontinue
treatment. She denied having depression or sleep disturbance,
indicating that on her own she had discontinued taking her
medications. It was noted that the veteran wanted a job with the
city prison system, and that she believed discontinuing treatment
was necessary for that particular type of employment. The risks of
discontinuing her medications were discussed with the veteran, but
she was determined to discontinue treatment. She agreed to contact
VA if there was a recurrence of symptoms. The VA psychiatrist noted
that he wrote

- 7 -

a letter stating that the veteran was no longer receiving VA
treatment for a psychiatric disorder. In October 1998, it was noted
that the veteran continued to take medication for depression.
However, those notations were not made by anyone in the VA mental
health clinic. In January 1999, it was noted that she had been
treated for depression with Doxepin and Zoloft, but that she was no
longer taking those medications.

In a March 1999 addendum to the March 1998 VA examination report,
the examiner noted that there did not appear to be a current
relationship between the veteran's depression and the nerve damage
due to the shot in service. He noted that such a relationship was
unlikely. The examiner's rationale was that a review of the
neurological record revealed minimal and contradictory evidence for
a continued deficit due to the presumed nerve damage. It was noted
that there was some evidence of an unrelated spinal disc problem.
It was also noted that little physical disability was evident in
the neurological record and in the examiner's evaluation, which was
based on the veteran's history and behavior. It was further
indicated that the veteran had ended her treatment for depression
at the VA in August 1998.

In September 1999, the Board remanded the claim for additional
development, specifically to obtain outstanding VA treatment
records. In October 1999, the RO wrote to the veteran asking her to
submit or identify any medical evidence relating her psychiatric
disorder to the service-connected residuals of a left sciatic nerve
injury; she did not respond. In March 2000, the RO&IC received the
additional VA treatment records. Those records reflect that in
August 1997 it was noted that her sciatica and depression were well
controlled on medication. In August 1997 it was also noted that she
had two herniated discs. In November 1997 she was noted to have
mild residual symptoms from the penicillin shot. In February 1999
it was noted that a nerve conduction study and electromyography
revealed findings compatible with left L5 S1 radiculopathy, with no
evidence of peroneal entrapment neuropathy, peripheral neuropathy
or myopathy.

8 -

Legal Criteria

The threshold question is whether the veteran has presented
evidence of a well- grounded claim. The United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 19@)9) (hereinafter "the Court")
has defined a well-grounded claim as a claim that is plausible. In
other words, a well-grounded claim is meritorious on its own or
capable of substantiation. If the claim is not well grounded, the
appeal must fail. 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). If the veteran has not submitted evidence of a
well-grounded claim, there is no duty to assist her in developing
facts pertinent to that claim. 38 U.S.C.A. 5107(a).

Service connection may be established for a disability resulting
from. (1) a disease or injury incurred in or aggravated by active
duty or active duty for training, or (2) an injury incurred in
inactive duty training. 38 U.S.C.A. 101, 1110 (West 1991 & Supp.
1999); 38 C.F.R. 3.1, 3.6 (1999).

Where there is a chronic disease shown as such in service so as to
permit a finding of service connection, subsequent manifestations
of the same chronic disease at any later date, however remote, are
service connected, unless clearly attributable to intercurrent
causes. 38 C.F.R. 3.303(b). This rule does not mean that any
manifestation in service will permit service connection. To show a
chronic disease in service, there must be a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at that time, as
distinguished from merely isolated findings or a diagnosis
including the word "chronic." When the disease identity is
established, there is no requirement of an evidentiary showing of
continuity. Continuity of symptomatology is required where the
condition noted during service or in the presumptive period is not
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the condition noted during service is
not shown to be chronic or the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b). The
regulation

9 -

requires continuity of symptomatology, not continuity of treatment.
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to claims
addressing the issue of chronicity. The chronicity provision of 38
C.F.R. 3.303(b) is applicable where evidence, regardless of its
date, shows that a veteran had a chronic condition in service and
still has such condition. Such evidence must be medical unless it
relates to a condition as to which, under the Court's case law, lay
observation is competent. If the chronicity provision is not
applicable, a claim ma:y still be well grounded if (1) the
condition is observed during service, (2) continuity of
symptomatology is demonstrated thereafter, and (3) competent
evidence relates the present condition to that symptomatology.
Savage v. Gober, 10 Vet. App. 488, 498 (1997). A lay person is
competent to testify only as to observable symptoms. See Falzone v.
Brown, 8 Vet. App. 398, 403 (1995). However, a layperson is not
competent to provide evidence that the observable symptoms are
manifestations of chronic pathology or diagnosed disability, unless
such a relationship is one to which a lay person's observation is
competent. See Savage, 10 Vet. App. at 495-97.

Service connection is also warranted for a disability proximately
due to or the result of a service-connected disorder, or where
aggravation of a nonservice-connected disorder is proximately due
to or the result of a service-connected disability. 38 C.F.R.
3.310(a). In order to show that a disability is proximately due to
or the result of a service-connected disease or injury, the veteran
must submit competent medical evidence showing that the
disabilities are causally-related. Jones v. Brown, 7 Vet. App. 134,
137 (1994). In the case of aggravation, such secondary disorder is
compensable only to the degree of disability over and above the
degree of disability that would exist without such aggravation.
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The Court has held that a lay party is not competent to provide
probative evidence as to matters requiring expertise derived from
specialized medical knowledge, skill, expertise, training, or
education. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
A lay person's account of what a physician said is also not
competent

10 -

medical evidence. Robinette v. Brown, 8 Vet. App. 69, 77 (1995). A
medical opinion that apparently relies on a history given by the
veteran is of low probative value. See Curry v. Brown, 7 Vet. App.
59 (1994).

Analysis

The December 6, 1993, notation from a VA physician indicating that
the veteran was significantly depressed due to pain from the
residuals of a left sciatic nerve injury is sufficient to render
the appellant's claim of entitlement to service connection for a
psychiatric disorder well grounded. Thus, her claim for service
connection is well grounded on all bases and VA has a duty to
assist the appellant in the development of facts pertinent to her
claim. 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990); see Schroeder v. West, No. 99-7103 (Fed. Cir. May 18,
2000). The Board also finds that all relevant available evidence
has been obtained and that the duty to assist the claimant is
satisfied. See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection for a Psychiatric Disorder on a Direct Basis

Service medical records from the period of active duty for training
in July 1992 do not reveal any complaints or findings of depression
or other psychiatric symptoms. The veteran had a left sciatic nerve
injury on July 20, 1992, and was on active duty for training until
July 25, 1992. A psychiatric disorder was not diagnosed during that
period of active duty for training. While the March 1998 VA
examiner indicated that the veteran's depressive illness started
sometime in 1992, this opinion was based on a history given by the
veteran. In any event, the veteran was on active duty for training
for only a few weeks in 1992 and the March 1998 examiner did not
specifically link the onset of the veteran's depression to that
brief period. Therefore, that opinion is of low probative value.
See Curry, 7 Vet. App. at 68. In addition, complaints of depression
were not documented by a medical professional until December 1993.
Although the veteran reported that she had been taking Elavil for
depression and pain since August 1992, VA medical records reflect
that as of October 1993 she was only taking Elavil for pain.

Additionally, the March 1998 VA examiner noted that the
precipitating cause of the veteran's depressive illness was her
having to leave the service in August 1992 because of the sciatic
nerve injury. However, the veteran was on active duty for training
only until July 25, 1992. Thus that examiner did not indicate that
the depressive illness had begun while the veteran was on active
duty for training, but, rather, sometime during or after August
1992. Accordingly, the competent and probative evidence does not
show that a chronic depression had its onset during the veteran's
active duty for training in July 1992, and service connection on a
direct basis is not warranted.

The veteran's July 1996 testimony that her psychiatric disorder
began immediately after receiving the penicillin shot during active
duty for training is not competent medical evidence that a chronic
psychiatric disorder began or was aggravated during active duty for
training. Although she is competent to report observable symptoms,
she is not shown to be qualified to determine the etiology of a
medical condition. See Espiritu, 2 Vet. App. at 494-95.

For the reasons stated above, the Board concludes that the
preponderance of the competent and probative evidence is against a
finding that the current psychiatric disorder was incurred in or
aggravated by active duty for training in July 1992. Consequently,
the Board concludes that service connection for a psychiatric
disorder on a direct basis is not warranted. 38 U.S.C.A. 1110,
5107; 38 C.F.R. 3.303.

Service Connection for a Psychiatric Disorder on a Secondary Basis

To recap the pertinent evidence on this issue, it was noted in a
December 6, 1993, VA treatment record that the veteran was
significantly depressed due to pain from the residuals of a left
sciatic nerve injury and the minimal compensation from the United
States Army. Also, on a January 6, 1994, VA mental hygiene clinic
intake evaluation, a social worker noted that, due to difficulty
with ambulation, the veteran experienced limitations in physical
activities, which contributed to feelings of

- 12 -

hopelessness. An adjustment disorder with a depressed mood was
diagnosed. However, in the March 1999 addendum to the March 1998 VA
examination, the VA examiner concluded that there did not appear to
be a current relationship between the veteran's depression and the
nerve damage due to the shot in service. In fact, he described such
a relationship as unlikely. That opinion was based, at least in
part, on a review of the claims files. The rationale given by the
examiner was that the neurological record revealed minimal and
contradictory evidence for a continued deficit due to the presumed
nerve damage. In particular, it was noted that little physical
disability was evident in the neurological record and in the
examiner's evaluation, which was based on the veteran's history and
behavior.

Inasmuch as the March 1998 VA examiner reviewed the medical
evidence and provided a basis for his opinion, whereas the December
1993 VA doctor and the January 1994 VA social worker did not
provide bases for their opinions or indicate that they had reviewed
the veteran's entire medical history, the Board gives more
probative value to the March 1998 VA examiner's opinion.

As to the veteran's testimony in her February 1994 hearing that her
sciatic nerve injury caused her depression, it is again noted that
the veteran is not qualified to provide a competent medical
opinion. See Espiritu, 2 Vet. App. at 494-95. Also, her testimony
at her July 1996 hearing regarding what her psychiatrist told her
about a relationship between her psychiatric disorder and her
sciatic nerve injury is not competent evidence because it is a
layperson's account of what a physician purportedly said.
Robinette, 8 Vet. App. at 77. Likewise, the representative's
contention at the July 1996 hearing that a VA social worker had
related the two disorders is not competent evidence. See Id. The RO
asked the veteran twice, once in March 1998 and again in October
1999, to submit or identify any medical evidence of a relationship
between the current psychiatric disorder and the service-connected
residuals of a left sciatic nerve injury but she did not provide
such evidence.

In short, the preponderance of the competent and probative evidence
is against a finding that the veteran's current psychiatric
disorder was caused or permanently

- 13 -

worsened by her service-connected residuals of a left sciatic nerve
injury. Accordingly, the Board concludes that service connection
for a psychiatric disorder on a secondary basis is not warranted.
38 U.S.C.A. 1110, 5107(a); 38 C.F.R. 3.310(a); Allen v. Brown. 7
Vet. App. 439 (1995).

ORDER

Service connection for a psychiatric disorder, on a direct basis
and as secondary to service-connected residuals of a left sciatic
nerve injury, is denied.

JANE E. SHARP 
Member, Board of Veterans' Appeals



